Title: From Abigail Smith Adams to William Smith Shaw, 26 February 1806
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear William
Quincy Febry 26th 1806

I have found the account and inclose it to you. I wish you to inquire of our Tennant whether the House must be removed and at What price he would undertake to do it? whether any fence will be necessary and whether the place would not be benifitted by planting out a young orchard and a number of fruit trees. I think mr Tiel agreed that he would dig a new cellar & remove the house for 200 dollars. I should be willing to expend as much as that in improveing the place and rendering it Still more valuable. I think we have lain out of our property long enough—and we must finally lay at the mercy of those who chuse to make property of us—but if we cannot help ourselves we must Settle it So—for Settle it, we had better even so than it should lay as it has done for years—you will converse with mr Adams about it—
I have a number of documents for you which I will Send by the first good opportunity—
have you heard lately from your Mother how was Abbe I am anxious to learn—yours affectionatly
Abigail Adams